internal_revenue_service p o box cincinnati oh department of the treasury employer_identification_number contact person - id number contact telephone number vil number release date date date legend b state c town d state e name of organization f name of theatre n dollars amount of matching grant p dollars total cost of project q dollars total matching_contributions s date t date u date v date w date x date of set-aside dear why you are receiving this letter this is our response to your date letter requesting approval of a set- aside under internal_revenue_code sec_4942 you’ve been recognized as tax-exempt under sec_501 of the code and have been determined to be a private_foundation under sec_509 our determination based on the information furnished your set-aside program is approved under internal_revenue_code sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request you were incorporated in the state of b you wish to set_aside a grant of n dollars e a sec_501 public charity to e to assist in funding the restoration of f organized under the law of the state of d owns and operates f historic theatre listed on the national register of historic places total cost of the restoration project is p dollars by the terms of your agreement with e you will make a matching grant of n dollars to e to fund approximately one-third of the estimated cost of the project estimated that the remaining two-thirds of the estimated costs of the project will be funded by donations and grants raised by e in response to your matching grant challenge the estimated f is a unique it is if e raises the matching funds and satisfies certain conditions of the agreement you will disburse the funds in a lump sum within business days e will deposit the funds in a separate interest-bearing account the project account’ e may make disbursements from the project account to pay costs of the project not to exceed one-third of the total reimbursement costs incurred exclusively for the project and no other purpose reimbursement costs are costs actually incurred by e for labor materials fees and permits for the project including the labor materials and other items described in the proposal specific conditions to the grant are as follows a on or before date s the challenge deadline e shall i have received eligible matching_contributions for the project in an amount not less than q dollars and ii shall have provided you with evidence satisfactory to you in your sole discretion that such eligible matching_contributions have been received b on or before date t you shall have received assurances satisfactory to you that e has engaged an architectural or contracting firm approved by you as the supervising architect or construction manager for the project c on or before date u e shall have submitted to you and you shall have in writing the drawings plans and specifications for the project d on or before date v you shall be satisfied in your sole discretion that e has sufficient funding to complete the project as embodied in the plans e prior to disbursement of any portion of the grant from the project account for the purchase of any materials or the performance of any work on the project e shall have received written approval from you on the contractor vendor or other supplier and all final awarded contracts exceeding of the total project costs for labor and or materials and f e shall be an organization currently described in sec_501 and sec_509 or of the internal_revenue_code when the grant is initially paid to e and at the time of disbursement of any portion of the grant from the project account you have established that your project satisfies the suitability test described in sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations specifically your project can be better accomplished by use of a set- aside because the grant is part of a grant matching program furthermore you have represented that the grant will be disbursed not later than date w days after the latest possible date for satisfaction of the specified conditions and less than months from the date of the set-aside x basis for our determination internal_revenue_code sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of sec_4942 sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set- aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year’s income to assure their continuity or where grants are made as part of a matching grant program revrul_77_7 1977_1_cb_354 describes a private_foundation which set_aside income for eventual distribution to an unrelated public charity for construction of a specific building project the internal_revenue_service held that the building project was a specific project within the meaning of the applicable code and regulations sections f of the code what you must do your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under section additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person listed in the heading of this letter sincerely enclosure stephen a martin director exempt_organizations rulings and agreements
